S
                     AUSTXN   ~~.TExAs

                      July 16, 1965

Honorable . Clarence L. Darter    opinion NO. C- 465
County Attorney
Chlldress County                  Re:      Whether a county may
Childress, Texas                           legally acquire, main-
                                           tarn and operate a
                                           translator system In
                                           order to provide tele-
                                           vision for entertain-
                                           ment and educational
                                           purposes for the citl-
                                           zens of the county, if
                                           the qualified voters
                                           of the county petition
                                           the Commissioners'
                                           Court to call an elec-
                                           tion for a bond Issue
                                           and special tax levy
                                           for the purpose of
                                           securing, malntain-
                                           lng and operating
                                           the said translator
Dear Mr. Darter:                           system.
     YOU have requested an opinion on the following ques-
tion:
        "May a county legally acquire, maintain and
     operate a translator system Morder   to provide
     televls;on for entertainment and educational pur-
     poses for the citizens of the county, If the
     qualified voters of the county petition the Com-
     missioners' Court to call an election for a bond
     Issue and special tax levy for the purpose of
     securing, maintaining and operating the said trans-
     lator system?"
     The Commissioners1 Court Is a court of limited jurls-
diction and can only exercise such powers as are authorized
by the Constitution and Statutes of this State. Tex.Const.,
Art. V, Sec. 18; Bland v. Orr, 90 Tex. 492, 39 S.W. 558
(1897); El Paso County v. Elam, 106 S.W.2d 393 (Tex.Civ.App.
1937); Landman v. State, 97 S.W.2d 264 (Tex.Civ.App. 1936,
error ref.).
                              -2219-
Honorable Clarence L. Darter, Page 2 (c-465 )


     There is neither Constitutional nor statutory auth-
ority for a county to acquire, maintain and operate a
television translator system.
     There is neither constitutional nor statutory auth-
ority for a Commissioners' Court to issue bonds for the
purpose of securing, maintaining and operating a tele-
vision translator system.

                    SUMMARY
                    -------
        A county has no authority to acquire,  main-
     tain and operate a television translator system.
     The Commissioners' Court has no authority to issue
     bonds for the purpose of securing, maintaining and
     operating a television translator system.
                           Yours very truly,
                           WAGGONER CARR
                           Attorney General of Texas




     RBJ:nr
     APPROVED:
     OPINION CGMMIl'TER
     W. V. Geppert, Chairman
     Dean Arrington
     J. Phillip Crawford
     John Pettlt
     Roger Tyler
     APPROVED FOR THE ATTORNEY GENERAL
     BY: T. B. Wright




                           -2220-